FILED
JAN-a 2014

Cl¢fk, U.S. District arm
Bankruptcy comm

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF C()LUMBIA

DERRICK L. BROWN, )
)

Petitioner, )

)

v ) Civil Action No. { ,_{ f 13

)

ERIC HOLDER, JR., et al., )
)

Resp0ndents. )

MEMORANDUM OPINION

The petitioner, who currently is incarcerated at the United States Penitentiary in
Lewisburg, Pennsylvania, has filed a "First Amendment Petition" asserting his actual innocence
to the crimes of which he has been convicted. See generally Pet. at l-Z. He further has asserted
that he was prosecuted in ways that violate his rights under the Fifth, Sixth, and F0urteenth
Amendments to the United States Constitution. See ia'. at 2. Among other relief, petitioner
asked this Court "to vacate conviction and sentence immediately; to dismiss the indictment and
charges immediately; to order respondents liable for all damages; and to immediately discharge

and release" him." Ia’. at 3.

"A prisoner in custody under sentence of a [federal] court . . . claiming the right to be
released upon the ground that the sentence was imposed in violation of the Constitution or laws
of the United States . . . may move the court which imposed the sentence to vacate, set aside or
correct the sentence." 28 U.S.C. § 2255(a) (emphasis added). Because petitioner was convicted

and sentenced in the United States District Court for the Middle District of Tennessee, see Pet. at

§§

2, this Court cannot address a challenge to the legality of petitioner’s criminal sentence. See Ojo
v. Immigration & Natura/izatz`on Serv., l06 F.3d 680, 683 (5th Cir. l997). Nor can this Court
entertain a petition for a writ of habeas corpus for his immediate release from custody because
neither petitioner nor his custodian is within its territorial jurisdiction. See Stokes v. U.S. Parole

Comm ’n, 374 F.3d 1235, 1239 (D.C. Cir. 2004). Th Court will dismiss this action.

    

An Order is issued separately.

Uniied States District Judge
DATE:

/L/ZV//j